DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 10-5-2022 is acknowledged.
	Claims included in the prosecution are 1-20.
	In view of the amendment, the previous 102 rejection of claims over WO 94/22429 is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-6, 9, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida (US 2013/0058996).
	As pointed out above, instant claims are composition claims and claim 1 recites “formulated for in vivo delivery by inhalation”.
	Ishida as discussed above discloses liposome solutions with encapsulated anti-tumor agent (Abstract). siRNA is coupled to the liposomes. The phospholipids taught are HSPC, DSPC, DOPE and the lipids include cholesterol. The anti-tumor agents taught are paclitaxel and cisplatin. The particle sizes are 200 to 300 nm. One of the cancers taught is lung cancer. The siRNA is targeted against the gene encoding EGFR (0011, 0016, 0038, 0040, 0041, 0044, 0047, 0055, 0062 and Examples).
	Applicant amend the claims to recite ‘a solid lipid and a liquid lipid’. This is well known in the art that cholesterol is a waxy lipid and dioleoyl phosphatidyl ethanolamine (containing two unsaturated oleic acids) is a liquid lipid). HSPC taught by Ishida has a higher solid to liquid transition temperature well above the room temperature and therefore a solid. DOPE has a transition temperature of 10o which is lower than the room temperature. The references still meets the requirements of instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
3.	Claim(s) 1-6, 8, 12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 94/22429.
Instant claims are composition claims and claim 1 recites “formulated for in vivo delivery by inhalation” and containing a solid lipid and liquid lipid at room temperature
WO discloses liposomal solutions containing paclitaxel loaded liposomes containing PEG-DSPE, HSPC and cholesterol. The targeting agent, antibodies or polypeptides  are attached to the polymer (Abstract, pages 2, 3, 5, 7, 10, 15-16, Examples and claims). There is nothing in WO to indicate that the liposomal solutions cannot be used as inhalation solutions. Although in Examples WO uses PEG-DSPE and  HSPC on pages 7-8 teaches in generic terms that phospholipids such as phosphatidylcholines, phosphatidylglycerols and phosphatidylethanolamines are liposomal bilayer forming lipids and therefore, it would have been obvious to one of ordinary skill in the art to form liposomes along with waxy lipid cholesterol with the reasonable expectation of success.
	 
3.	Claim(s) 1-6, 8, 12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 94/22429 in combination with Kaufmann (US 2009/0074852).
WO as discussed above discloses liposomal solutions containing paclitaxel loaded liposomes containing PEG-DSPE and cholesterol. The targeting agent, antibodies or polypeptides  are attached to the polymer (Abstract, pages 2, 3, 5, 7, 10, 15-16, Examples and claims).
What is lacking in WO is the teaching of attachment of siRNA to the surface of the liposome and pulmonary administration.
Kaufman discloses a method of treating cancer using liposomal compositions wherein siRNA is attached to the surface of liposomes. One of the cancers disclosed is small cell lung cancer. The phospholipids taught include PEG-DSPE (which is a solid)and DOPE. One of the administration modes taught is pulmonary mode of administration which implies inhalation orally or nasal. (Abstract, 0009-0010, 0054, 0061, 0067-0068, 0069, 0086, 0111, 0112, 0124, 0172 and Example 6).
The attachment of a suitable siRNA with the desired function on the surface of liposomes would have been obvious to one of ordinary skill in the art with a reasonable expectation success since Kaufman teaches the liposomal composition with a siRNA attached for the treatment of lung cancer.
	Applicant’s arguments have been fully considered, but are not persuasive. The Examiner has already addressed applicant’s amendment to the claims and how the claims still read on Ishida and the obviousness of the claims over WO. Applicant argues that Kaufman and Allen are limited to the nanoparticle compositions wherein the phospholipid bilayer surrounding the aqueous core is composed of one or more multiple types of lipids but are chemically independent and distinct from each other (i.e., but not mixed). First of all, it should be pointed out that Allen is not used in the rejection. With regard to applicant’s arguments regarding Kaufman, the examiner points out that Kaufman is combined for its teachings of siRNA and not for the mixture as argued and WO and Ishida as discussed above teach solid lipid and liquid lipid.

4.	Claim(s)  1-9, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 2013/0058996). In combination with Konduri (US 2015/0071988 or Knight (US 2008/0008662))
	Ishida as discussed above discloses liposome solutions with encapsulated anti-tumor agent (Abstract). siRNA is coupled to the liposomes. The phospholipids taught are HSPC, DSPC and the lipids include cholesterol. The anti-tumor agents taught are paclitaxel and cisplatin. The particle sizes are 200 to 300 nm. One of the cancers taught is lung cancer. The siRNA is targeted against the gene encoding EGFR (0011, 0016, 0038, 0040, 0041, 0044, 0047, 0055, 0062 and Examples).
	What is lacking in Ishida is the teaching of the administration of the sterically stabilized liposomal solutions as inhalable aerosols for pulmonary administration and also the polypeptide of the claimed sequence, it would have been obvious to one of ordinary skill in the art to use any polypeptide which is recognized by the receptor of cancer cells with a reasonable expectation of success since Ishida teaches some polypeptides with ID seq Nos. 
	Konduri teaches that sterically stabilized liposomes can be administered as aerosols (Abstract, Examples and claim 26).
	Knight discloses treatment of lung cancer by aerosol administration by a nebulizer with liposomes encapsulating paclitaxel or cisplatin (Examples and claims).
	One of ordinary skill in the art would be motivated further to administer the sterically stabilized liposomal solutions of Ishida as an aerosol with a reasonable expectation of success since Konduri teaches that sterically stabilized liposomal solution can be administered as an aerosol and Knight teaches treatment of lung cancer by an aerosol administration of liposome encapsulated paclitaxel or cisplatin.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The Examiner has already addressed applicant’s arguments regarding Ishida. Konduri and Knight are combined with Ishida for their teachings of aerosol treatment of lung cancer and applicant provides no specific arguments regarding Konduri and Knight. 
5.	Claim(s)  2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over 1) WO by itself or  In combination with Konduri (US 2015/0071988) or Knight (US 2008/0008662); OR 2) Ishida (US 2013/0058996) in combination with Konduri (US 2015/0071988 or Knight (US 2008/0008662) both as set forth above, further in view of Degterev (US 9,040,585).
	The teachings of WO, Ishida, Konduri and Knight have been discussed above. What is lacking in the nanoparticle compositions taught by WO, Ishida, Konduri and Knight is the inclusion of solid fat.
	Degterev while disclosing anti-cancer compositions teaches that solid fat could be added to the compositions to form emulsomes which are hydrophobic core surrounded by a phospholipid bilayers, One of the anti-cancer agents taught is  cisplatin. The formulations can be administered as powder inhaler and using a nebulizer (Abstract, c0l. 18, line 38 through col. 19, line 18, col. 21, line 63, col. 27, lines 3-51).
	It would have been obvious to one of ordinary skill in the art to
It would have been obvious to one of ordinary skill in the art to administer the sterically stabilized liposomal compositions of WO with a reasonable expectation of success since the references of Konduri teach that sterically stabilized liposomal solutions can be administered as aerosols.
Applicant’s arguments have been fully considered, but are not found to be persuasive. The Examiner has already addressed applicant’s arguments regarding Ishida and WO. Applicant argues that Degterev teaches a type of lipid particle considered as a hybrid  between a liposome and oil-in-water emulsion. This argument is not persuasive since instant claim 1 language does not differentiate from Degterev’s  hybrid liposomes as argued by applicant.
5.	Claim(s)  19  is rejected under 35 U.S.C. 103 as being unpatentable over 1) WO by itself or In combination with Konduri (US 2015/0071988 or Knight (US 2008/0008662); OR 2) Ishida (US 2013/0058996) in combination with Konduri (US 2015/0071988 or Knight (US 2008/0008662) both as set forth above, further in view of Shin (US 2010/0062051).
	The teachings of WO, Ishida, Konduri and Knight have been discussed above. What is lacking in the nanoparticle compositions taught by WO, Ishida, Konduri and Knight is the teaching of an additional therapy.
	Shin while disclosing a cancer therapy liposomal siRNA therapy teaches that this can be combined with another ant-cancer agent as combined therapy (Abstract and 0078).
	It would have been obvious to one of ordinary skill in the art to include an additional therapy using an anti-cancer agent in Ishida’s liposomal siRNA therapy with an anti-cancer therapy or WO’s anticancer therapy with liposomal siRNA therapy with the expectation of obtaining at least an additive effect since Shin teaches cancer treatment with a combination therapy.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The Examiner has already addressed applicant’s arguments regarding Ishida and WO. Applicant argues that  Shin fails to teach to suggest inhalation as a mode of administration. These arguments are not persuasive since Shin is combined with other references and Konduri and Knight teach aerosol administration of liposomal anti-cancer agents.
CA 2878152 is cited as interest.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612